The opinion of the court "was delivered by
ROSS, Ch. J.
In March, 1886, the town of Sunderland adopted the town system of schools. The plaintiff’s right to recover depends upon whether, by the adoption of the town system, school district No. 1 in that town, in which the plaintiff resided, was dissolved; The character of that district was determined by this court in Bowen v. King, 34 Vt. 156. It is there held to be “ a fixed and permanent union district,” presumably under a special charter from the legislature, “ indissoluble except in the mode pointed out by the statute,” and that it could not be dissolved by the action of a part of the district, nor by the action of one town. The union district there spoken of, is not a union district under R. L. 573, but a district composed of territory from two or more towns organized under the law of 1808, R. L. 501, by the concurrent vote of the towns, or under a special act of the legislature. Until 1828 no general law was enacted for dissolving. such school districts. It was then enacted that, they might be dissolved by three justices of the peace appointed by a judge of the county court. Subsequently and before the passage of the act giving a town the right to adopt the town system, it had been provided, that before application could be made to such judge to appoint justices to dissolve such district the vote of the several towns in which the district was situated must be taken on the question of dissolving the district. If their votes concurred in favor of a dissolution the district was dissolved. If they were non concurrent the *39application to such judge for the appointment of justices could be resorted to.
In Pierce, Admr., v. Whitman, 23 Vt. 626, this court held that the provision, of the law for the dissolution of districts of this character, enacted in 1828, applied to all such districts, however created, or when,' as in that case, created by a special charter from the legislature. School district No. 1, in Sunderland, under these decisions, in 1886 was a district of -that character, being composed of territory taken from the towns of Sunderland, Manchester, and Sandgate, created presumably under a special charter from the legislature, and dissolvable, as the law was in 1886, primarily by the concurrent vote of these towns, R. L. 546, 541, unless it could be dissolved by the sole vote of Sunder-land, in adopting the town system. Hence the sole contention is in regard to the legal effect of its vote adopting the town system. Did it dissolve School District No. 1 ? It is evident from an inspection of the statute in regard to the adoption of the town system and its effect, that it was not the purpose of the legislature to give the town adopting that system power to dissolve a district for whose dissolution the concurrent vote of all the towns from which it was organized, was required. R. L. 589, reads: “A town may at its annual meeting abolish the school district system which the town by its sole action had created. But the restricting section of the act providing for the town system, contained in R L. 604 makes this purpose of the legislature more explicit. That reads : “ The foregoing provisions of this chapter shall not apply to graded school districts which have been incorporated by an act of the legislature, unless accepted by a vote of two-thirds of the voters therein, nor to' a district 'formed by the concurrent votes of two or more towns, without the concurrent votes of each of said towns consenting thereto.” This section indicates that the purpose of the legislature was to limit the effect of the vote of the town adopting the town system, to such school districts as it had exclusive power to abolish. It ex*40cepted from the operation of such vote districts existing under a charter or special act of the legislature, and districts formed by the concurrent votes of two or more towns, which, at the time the act establishing the town system took effect, could be abolished by such concurrent vote. While district No. 1 in Sunder-land, according to the decision of Bowen v. King, supra, presumably was established under a special act of the legislature, which might or might not have required the concurrent vote of the three towns from whose territory the district was taken, it is determined to be possessed of the identical characteristics of a district formed by the concurrent vote of the three towns, and capable of being dissolved by such concurrent vote. It falls, therefore, not exactly within the letter of the excepting section of the statute, but fully within its reason and purpose. We think, both from the opening section and the excepting section of the act establishing'the town system, and from the reason and purpose of the law, that district No. 1 in Sunderland was not dissolved by the vote of Sunderland adopting the town system of schools. Hence the plaintiff remained a resident tax payer of that district, and not the subject of taxation by the town to support the town system. He is therefore entitled to recover the tax sued for.

Judgment affirmed.

Munson, J., having been of counsel did not sit. Taft, J., concurred in the result.